Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 26, 2017

                                      No. 04-17-00104-CR

                                     Dustin Lee OSBORNE,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR9229B
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

        Appellant’s brief was due on July 27, 2017. On July 24, 2017, appellant’s appointed
counsel, Mr. Dean Diachin, filed a motion stating the reporter’s record filed by Ms. Debbie
Doolittle is incomplete because the record does not include certain exhibits. Counsel asks this
court to order Ms. Doolittle to file a supplemental reporter’s record and to reset the due date for
appellant’s brief. The motion is GRANTED.

        Ms. Doolittle is hereby ORDERED to file a supplemental reporter’s record that contains
all six of the exhibits admitted during the hearing on appellant’s motion for new trial no later
than August 4, 2017.

       Mr. Diachin is ORDERED to file appellant’s brief no later than thirty days after the
supplemental reporter’s record is filed. Further requests for an extension of time in which to file
appellant’s brief will be disfavored.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk